DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullani  (US 2019/0201156) in view of Nikzad et al. (US 2013/0109977 hereinafter “Nikzad”). 
Regarding claim 1, Mullani  discloses an illumination device (10, see Figs. 1 and 3, Para. 0033) for non-contact illumination of organic tissue comprising: a hand held housing (220, see Fig. 3); an optical lens (12 and 14, see Fig. 3, Para. 0033) incorporated into said housing for providing a magnified view of the tissue (Para. 0033); a lens filter (filter 96, see Fig. 5, Para. 0042) for polarizing light passing through the optical lens; at least one LED driver (circuitry components 64 that includes an LED driver, see Fig. 5, Para. 0037); at least one activation switch (not shown Para. 0037); a microprocessor (see Para. 0037) for controlling the at least one LED driver and receiving signals from an activation switch; a light source array (58a, 58b, 60a, 60b, 
However, Mullani does not explicitly disclose a plurality of UV LEDs in the range of 365 nm-405 nm; and a bandpass filter incorporating into the housing for filtering light emitted from at least one of the UV LEDs.
Nikzad teaches medical imaging system using UV illumination and including a bandpass filter incorporating into the housing for filtering light emitted from at least one of the UV LEDs (see Para. 0016, 0060) thereby it is possible to block light in the wavelength ranges of 250 nm-442 nm.
Therefore, in view of, Nikzad, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Nikzad for the purpose of blocking certain rang of wavelength as suggested by Nikzad. One would have been motivated to make this combination to provide illumination that provide magnified view of the tissue without causing damages to the tissue since different colored light penetrates to different depths in human skin tissue. 

Regarding claim 2, Mullani  further discloses said the microprocessor is adapted to selectively transition the light source array between modes of operation, (i.e. Switching circuitry components 64 permit the user to selectively activate various 
However, Mullani does not explicitly disclose said modes of operation comprising: a first mode for activating the at least one polarized white light; a second mode for activating the at least one bandpass filtered UV LED; and a third mode for activating at least one of the plurality of UV LEDs without filtering.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mullani to include the three modes as claimed since it has been held by the courts that simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, one of ordinary skill in the art would have been motivated to permit the user to selectively activate various combinations of LEDs in the LED array as desired.

Regarding claim 3, Mullani  further discloses said plurality of LEDs (58a, 58b, 60a, 60b, 62a, 62b, see Fig. 5, Para. 0037).
However, Mullani does not explicitly disclose said LEDs are at least one bandpass filtered 365 nm UV LED; at least one bandpass filtered 385 nm UV LED; and at least one 405 nm UV LED.
Nikzad teaches the fluorescent lights as are expected to be found in a typical operating room using UV illumination is in the range of 310 nm-415 nm, wherein LEDs having a 385 nm (peak) and having a 405 nm (peak) for excitation (see Para. 0058-0059).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mullani to choose to use at least one bandpass filtered 365 nm UV LED; at least one bandpass filtered 385 nm UV LED; and at least one 405 nm UV LED as it is well known in the art that UV LED Light 365/385/405nm are widely used as suggested by Nikzad, since it has been held by the courts that simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, one of ordinary skill in the art would have been motivated to permit the user to selectively activate various combinations of UV LEDs in the LED array as desired.

Regarding claim 4, Mullani  further discloses said the microprocessor is adapted to selectively transition the light source array between modes of operation, (i.e. Switching circuitry components 64 permit the user to selectively activate various combinations of LEDs in the LED array, e.g. activating and deactivating all or sets of LEDs; wherein differing colors may be used, with each LED being of a uniform color or the LED may include a mixture of different colored LEDs, see Para. 0037).
 Mullani does not explicitly disclose said modes of operation comprising a first mode for activating only the at least one bandpass filtered 365 nm UV LED; a second mode for activating only the at least one bandpass filtered 385 nm UV LED; a third mode for activating only the at least one 405 nm UV LED; and a fourth mode for activating only the at least one bandpass filtered 365 nm UV LED and the at least one bandpass filtered 385 nm UV LED.
Nikzad teaches the fluorescent lights as are expected to be found in a typical operating room using UV illumination is in the range of 310 nm-415 nm, wherein LEDs having a 385 nm (peak) and having a 405 nm (peak) for excitation (see Para. 0058-0059).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mullani to include the three modes as claimed since it has been held by the courts that simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, one of ordinary skill in the art would have been motivated to permit the user to selectively activate various combinations of LEDs in the LED array as desired.

Regarding claim 5, Mullani  further discloses said modes of operation further comprises a fifth mode of operation for activating only the at least one polarized white light (see Para. 0037).

Regarding claims 6-9, the teachings of Mullani have been discussed above.
However, Mullani does not explicitly disclose the bandpass filter is a ZWB2 band pass filter, as recited in claim 6; the bandpass filter that transmits UV light and filters visible light, as recited in claim 8; the bandpass filter is an optical filter that has higher transmittance in the UV spectrum than the visible spectrum, as recited in claim 9.
Nikzad teaches the bandpass filter is a UV bandpass filter (see Para. 0060) and visible-blind filter (220, see Para. 0056).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mullani to choose to use bandpass filter to filter a desired range of wavelength as suggested by Nikzad, since it has been held by the courts that simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). 

Regarding claim 10, Mullani  further discloses a battery power source (70, see Fig. 5, Para. 0037) incorporated into said housing.

Regarding claim 11, Mullani  further discloses the lens magnification is in the range of 2× to 3× (e.g. the first viewing lens 12 may be a large area exam lens with a lower magnification range between 1.2-3.0×, see Para. 0033).

Regarding claim 12, Mullani  further discloses the lens magnification is 2.3×. (e.g. the first viewing lens 12 may be a large area exam lens with a lower magnification range between 1.2-3.0×, see Para. 0033).

Regarding claim 14, Mullani  further discloses the LEDs and UV LEDs are high power SMD LEDs (see Para. 0037).

Regarding claim 15, Mullani further discloses the plurality of white LEDs comprise six white LEDs and any suitable number of LEDs may be used for each set of LEDs for lenses (12 and 14) and positioned in the housing to provide an effective lighting for the device.
Mullani does not explicitly disclose the LEDs comprise eight white LEDs.
Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mullani by adding 2 more LEDs in order to provide a desired illumination need, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 16, Mullani  further discloses said plurality of LEDs (58a, 58b, 60a, 60b, 62a, 62b, see Fig. 5, Para. 0037).
However, Mullani does not explicitly disclose said LEDs are the plurality of UV LEDs comprise 4 V LEDs 365 nm, 4 UV LEDs 385 nm and 4 UV LEDs 405 nm.
Nikzad teaches the fluorescent lights as are expected to be found in a typical operating room using UV illumination is in the range of 310 nm-415 nm, wherein LEDs having a 385 nm (peak) and having a 405 nm (peak) for excitation (see Para. 0058-0059).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mullani to choose to use 365 nm UV LED; 385 nm UV LED; and 405 nm UV LED as it is well known in the art that UV LED Light 365/385/405nm are widely used as suggested by Nikzad, since it has been held by the courts that simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, one of ordinary skill in the art would have been motivated to permit the user to selectively activate various combinations of UV LEDs in the LED array as desired.

Regarding claim 17, Mullani  further discloses a recess formed in the hand-held housing receives a selectively removable secondary magnifier (see Fig. 5, Para. 0033).

Regarding claim 18, Mullani  further discloses the secondary magnifier has 2.5× magnification (e.g. the first viewing lens 12 may be a large area exam lens with a lower magnification range between 1.2-3.0×, see Para. 0033).

Regarding claims 19-21, Mullani  further discloses a secondary magnifier (see Para. 0033). Mullani  further discloses a clip (34, see Fig. 1, Para. 0035) have a magnetized surface or embedded magnet to allow a user to magnetically secure the device (10) to a metal surface.
However, Mullani does not explicitly disclose the secondary magnifier is positionable over optical lens via magnetic attachment to the hand-held housing; the magnetic attachment of the secondary magnifier includes at least two axially magnetized magnets placed in antiparallel arrangement, as recited in claim 20; wherein the magnetic attachment of the hand-held housing includes at least two axially magnetized magnets placed in antiparallel arrangement as recited in claim 21.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mullani to include well known attachment means such as magnet, since it has been held by the courts that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, one of ordinary skill in the art would have been motivated to use magnet as it is simple attachment means. 

Regarding claims 22 and 23, Mullani  further discloses said the microprocessor is adapted to selectively transition the light source array between modes of operation, (i.e. Switching circuitry components 64 permit the user to selectively activate various combinations of LEDs in the LED array, e.g. activating and deactivating all or sets of 
However, Mullani does not explicitly disclose said modes of operation wherein a fourth mode of operation for activating at least one non-polarized white light; wherein said modes of operation further comprises a fifth mode of operation for activating only at least one non-polarized white light.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mullani to include different modes as claimed since it has been held by the courts that simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, one of ordinary skill in the art would have been motivated to permit the user to selectively activate various combinations of LEDs in the LED array as desired.

Regarding claim 24, Mullani  further discloses said plurality of light emitting diodes are attached to PCB (54, see Fig. 5, Para. 0037), wherein the PCB has circular opening similar to the claimed invention.
However, Mullani does not explicitly disclose at least a portion of the PCB is formed in a conical configuration.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mullani by changing the PCB to In re Dailey, 149 USPQ 47 (CCPA 1976). It appears that the disclosed device would perform equally well shaped as disclosed by Mullani.

Regarding claim 25, Mullani  discloses an illumination device (10, see Figs. 1 and 3, Para. 0033) for non-contact illumination of organic tissue comprising: a hand-held housing (220, see Fig. 3); an optical lens (12 and 14, see Fig. 3, Para. 0033) incorporated into said housing for providing a magnified view of the tissue; at least one LED (58a, 58b, 60a, 60b, 62a, 62b, see Fig. 5, Para. 0037).
However, Mullani does not explicitly disclose UV LED is in the range of 365 nm to 405 nm; a bandpass filter incorporated into the housing for filtering visible light from said at least one of the UV LEDs.
Nikzad teaches medical imaging system using UV illumination and including a bandpass filter incorporating into the housing for filtering light emitted from at least one of the UV LEDs (see Para. 0016, 0060) thereby it is possible to block light in the wavelength ranges of 250 nm-442 nm.
Therefore, in view of, Nikzad, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Nikzad for the purpose of blocking certain rang of wavelength as suggested by Nikzad. One would have been motivated to make this combination to 

Regarding claims 26-29, the teachings of Mullani have been discussed above.
However, Mullani does not explicitly disclose the bandpass filter is a ZWB2 band pass filter, as recited in claim 26; the bandpass filter that transmits UV light and filters visible light, as recited in claim 28; the bandpass filter is an optical filter that has higher transmittance in the UV spectrum than the visible spectrum, as recited in claim 29.
Nikzad teaches the bandpass filter is a UV bandpass filter (see Para. 0060) and visible-blind filter (220, see Para. 0056).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mullani to choose to use bandpass filter to filter a desired range of wavelength as suggested by Nikzad, since it has been held by the courts that simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mullani  in view of Nikzad and further Teder et al. (US 2015/0073227 hereinafter “Teder”). 
Regarding claim 13, the teachings of Mullani have been discussed above.
However, Mullani does not explicitly disclose the lens comprises aspheric lens surfaces.
Teder teaches a surgical illuminator (see Fig. 1) that includes a cylindrical lens barrel (130), a base, a printed circuit board, a light emitting diode (110), an aspheric lens (140, see Para. 0065 and 0067).
Therefore, in vie w of Teder, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mullani’s  lens to have aspheric lens surfaces in order to provide an improved illumination. One would have been motivated to make this combination to create sharper images and reduce or eliminate certain optical imperfections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Casasanta, , III et al. (US 2016/0339218) discloses a light-emitting diode (LED) illuminator-condenser capable of supplying bright-field, dark-field, fluorescence, oblique, and phase-contrast illumination under Köhler-like conditions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875